Appeal by the claimant from a decision of the Industrial Board denying an award for death benefits. Deceased employee was employed as a salesman delivering bread. He died as a result of an infection claimed to have resulted from a cut upon the knuckle of his left index finger. Claimant, his widow, produced evidence to the effect that deceased stated that he cut his finger on a bread basket while delivering bread. She also produced testimony of certain witnesses who testified to seeing a cut upon the finger of deceased. Award of death benefits was denied upon the ground that the hearsay declarations of the deceased were not sufficiently corroborated. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.